DETAILED ACTION

1.  Claims 1-4 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The first page (page 1 of 34 (line 3)) of the applicant’s textual portion of the Specification must be updated indicating that United States Patent Application Number:  15/167,974 is now United States Patent Number: US 10,592,171 B2.

4.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.  FOR EXAMPLE, “a maximum bandwidth a priority” of claim 3 (line 2) requires the applicant’s attention.  Examiner suggests and for examination assumes:  “a maximum bandwidth , a priority” {the comma being underlined}.

5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(2) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –	

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1-4 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hashimoto et al. (United States Patent Application Publication Number: US 2016/0313943 A1 (Published: 27 October 2016; Filed: 26 August 2015){as cited on the second page of the applicant’s 28 January 2020 Information Disclosure Statement (item #7)}).



8.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Hashimoto taught a method (e.g., see figure 20, figure 21, figure 22, figure 23, and paragraph [0166]), comprising:
a)  requesting information about unallocated resources on a storage device by a host (e.g., see figure 4 (Host 3 and Storage Device 2), figure 20, figure 21 (77), figure 22, figure 23, paragraph [0316] to paragraph [0324], and paragraph [0330]);
b)  receiving the information about the unallocated resources on the storage device at the host (e.g., see figure 20, figure 21 (78), figure 22, figure 23, paragraph [0316] to paragraph [0324], and paragraph [0330]);
c)  determining a Quality of Service (QoS) attribute for a stream (e.g., see figure 51, figure 52, figure 53, figure 54, paragraph [0004], paragraph [0055], paragraph [0097], and paragraph [0192] to paragraph [0203]); and,
d)  sending the QoS attribute for the stream from the host to the storage device (e.g., see figure 44 (90), paragraph [0204] to paragraph [0211], and paragraph [0525] to paragraph [0544]).

9.  Per claim 2, Hashimoto also taught implementation of Sold State Drives (SSDs) as part of the storage (e.g., see figure 4, paragraph [0084] to paragraph [0085], and paragraph [0107]); hence, since the SSDs are part of the Storage Device 2, Hashimoto also taught requesting information about unallocated resources on a storage device (figure 4 (2)) includes requesting the information about unallocated resources on a Solid State Drive (SSD) (e.g., see figure 4 (17), figure 20, figure 21, figure 22, figure 23 (77), paragraph [0084] to paragraph [0085], paragraph [0316] to paragraph [0324], and paragraph [0330]); receiving the information about the unallocated resources on the storage device includes receiving the information about the unallocated resources on the SSD (e.g., see figure 20, figure 21, figure 22, figure 23 (78), paragraph [0316] to paragraph [0324], and paragraph [0330]); and, sending the QoS attribute for the stream to the storage device includes sending the QoS attribute for the stream to the SSD (e.g., see paragraph [0204] to paragraph [0211]).
10.  Per claim 3, Hashimoto also taught wherein the QoS attribute (see above) is drawn from a set including a minimum bandwidth, a maximum bandwidth, a priority, and a maximum latency (e.g., see figure 44 (90 “slow”, “fast”, “latency”) paragraph [0199 {speed = bandwidth} and “priority”]).
11.  Per claim 4, Hasimoto’s also taught wherein sending the QoS attribute for the stream from the host to the storage device includes sending a plurality of QoS attributes for the stream from the host to the storage device (e.g., see figure 44 (90), paragraph [0204] to paragraph [0211], and paragraph [0525] to paragraph [0544]).

12.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

14.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

15.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/ROBERT B HARRELL/
    Primary Examiner
        Art Unit 2442